—Appeal by defendant from a judgment of the Supreme Court, Queens County (Clabby, J.), rendered March 22, 1983, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Balbach, J.), of that branch of defendant’s pretrial motion as sought suppression of identification testimony.
Judgment affirmed.
Viewing the evidence in a light most favorable to the People, we find that the proof adduced at trial was legally sufficient to support the jury’s verdict (People v Contes, 60 NY2d 620). Although certain inconsistencies appear in the testimony of the witnesses, the resolution of credibility was for the trier of fact (People v Andrews, 112 AD2d 1002; People v La Borde, 76 AD2d 869).
The hearing court properly denied that branch of defendant’s pretrial motion which sought suppression of identification testimony. The complaining witness who identified defendant had an independent basis for her in-court identification (see, People v Smalls, 112 AD2d 173; People v Smallwood, 99 ÁD2d 819).
Further, we reject the contention that defendant was deprived of a fair trial as a result of comments made during the People’s summation and find no merit to the contention that defendant was deprived of meaningful representation of counsel.
The sentence imposed was neither harsh nor excessive under the circumstances (People v Lindo, 112 AD2d 386).
*421We have reviewed defendant’s remaining contentions and find them to be without merit. Brown, J. P., Rubin, Lawrence and Kooper, JJ., concur.